Citation Nr: 1712169	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-33 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol and substance abuse.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, granting service connection for PTSD and assigning a 30 percent rating effective June 2009.  This was followed by additional rating action in September 2012 expanding the grant of service connection for PTSD to include alcohol and substance abuse and increasing the rating assigned therefor from 30 percent to 50 percent, effective from June 2009.  Subsequent rating action in June 2014 forms the basis of the Veteran's appeal for TDIU entitlement.  

This matter was previously before the Board in August 2015 where it was remanded for additional development.  For the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for PTSD, currently 50 percent disabling, and a TDIU.

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was last afforded a VA examination for his PTSD in December 2015, nearly two years ago.  See December 2015 VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his disability has worsened since the last examination.  See February 2017 VA Form 21-4138 ("I am submitting additional evidence to show the severity of my PTSD").  In addition, recent statements by the Veteran regarding his symptomatology indicate a worsening when compared to his subjective report during the December 2015 VA examination.  Compare December 2015 VA Examination (Symptoms negative for Memory Problems) with August 2016 VA Form 27-0820 ("Veteran joined his spouse in on the call because he stated he had trouble remembering things.").  Moreover, the Veteran has recently supplemented the record with a VA physician's statement describing his disability as "severe PTSD," and opining that it prevents the Veteran from engaging in "substantial gainful activity."  See February 2017 Discharge Application.

As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to evaluate fully and fairly the Veteran's increased rating claim for his PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the claim for the Veteran's TDIU, the Board finds it necessary to request an addendum opinion from the December 2015 VA audiological examiner concerning the functional impairment of the hearing loss and tinnitus disabilities.  Specifically, although the audiological examiner provided a positive conclusion about the impact of the audiological disabilities on the Veteran's functional impairment, no further rationale for these conclusions were provided other than the terse, conclusory statements "can't hear" and "interferes with hearing."  Furthermore, the Board notes that TDIU is an issue which is inextricably intertwined with the rating assigned for PTSD and action relating thereto must be deferred until the action regarding the companion claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For these reasons, additional actions are deemed necessary.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate any and all non-duplicative VA treatment records, to include all medical documentation from August 2016 to the present.

2.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The functional impairment attributable to PTSD should be set forth in detail.  When discussing the functional impairment, the examiner is specifically asked to address the conclusions noted in the February 2017 Discharge Application, wherein the VA physician opined that the Veteran has "severe PTSD" which results in the inability to engage in "substantial gainful activity."  

3.  Obtain a supplemental VA opinion from the December 2015 audiological examiner, or if unavailable, a competent substitute, to determine all functional impairment and interference with employability caused by the Veteran's service-connected bilateral hearing loss disability and tinnitus. 

The examiner is requested to provide an opinion as to whether there is any medical reason to accept or reject the Veteran's contentions that his service-connected bilateral hearing loss disability and tinnitus have interfered with his ability to communicate with others.

Thereafter, the examiner is requested to provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected bilateral hearing loss disability and tinnitus on employment activities.

4.  Lastly, readjudicate the issues on appeal on the basis of all of the evidence of record and if any benefit sought is not granted to the Veteran's satisfaction, then provide him with a supplemental statement of the case and afford him a reasonable period for a response before returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


